DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 07/03/2022 has been entered.
Claims 1-16 and 19-20 are now pending. Claims 1-16 and 19-20 are currently rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIKSTROM et al. (2018/0176909 A1) hereinafter “WIKSTROM”.
Regarding claim 1:
WIKSTROM discloses a method for transmitting uplink control information, comprising: 
determining, by a terminal (Fig. 1, radio device 2), an encoded Uplink Control Information, UCI, bit sequence in a first transmission of UCI repetition transmission (Para. [0081], UCI for 1-symbol NR-PUCCH), wherein the UCI is configured with repetition transmission using a Physical Uplink Control Channel, PUCCH (Para. [0081], repetition of a 1-symbol NR-PUCCH); transmitting, by the terminal, the encoded UCI bit sequence on a determined uplink channel in each of subsequent repetition transmissions of the UCI, (Para. [0081], repeating the same UCI using repetition of a 1-symbol NR-PUCCH for a 2-symbol NR-PUCCH).
	Regarding claim 2:
WIKSTROM further discloses the method of claim 1, further comprising: 
in a case that there is a time-domain overlapping between a Physical Uplink Shared Channel, PUSCH, and a PUCCH for carrying the UCI during the first transmission of the UCI repetition transmission, and it is determined that the UCI is transmitted on the PUSCH, determining the encoded UCI bit sequence in the first transmission based on a transmission resource for transmitting the UCI on the PUSCH (alternative limitation, not considered); or 
in a case that there is a time-domain overlapping between a PUSCH and a PUCCH for carrying the UCI during the first transmission of the UCI repetition transmission, and it is determined that the UCI is transmitted on the PUCCH, determining the encoded UCI bit sequence in the first transmission based on a transmission resource for transmitting the UCI on the PUCCH (alternative limitation, not considered); or 
in a case that no PUSCH exits during the first transmission of the UCI repetition transmission, determining that the UCI is transmitted on a PUCCH for the UCI repetition transmission, and determining the encoded UCI bit sequence in the first transmission based on a transmission resource for transmitting the UCI on the PUCCH (Para. [0081], for a 2-symbol NR-PUCCH, the same UCI is transmitted on two 1-symbol NR-PUCCHs).
Regarding claim 3:
WIKSTROM further discloses the method of claim 1, wherein the transmitting, by the terminal, the encoded UCI bit sequence on a determined uplink channel in each of subsequent repetition transmissions of the UCI, comprises: 
if a transmission resource required by the encoded UCI bit sequence is larger than a transmission resource for transmitting the UCI on the determined uplink channel, performing, by the terminal, truncation processing on the encoded UCI bit sequence (alternative limitation, not considered); or 
if the transmission resource required by the encoded UCI bit sequence is smaller than the transmission resource for transmitting the UCI on the determined uplink channel, performing, by the terminal, repeat processing on the encoded UCI bit sequence (Para. [0081], for a 2-symbol NR-PUCCH, the same UCI is transmitted on two 1-symbol NR-PUCCHs by repetition).
Regarding claim 4:
WIKSTROM further disclose wherein in each of subsequent repetition transmissions of the UCI, the terminal determines the uplink channel for transmitting the encoded UCI bit sequence by: 
if no PUSCH exits during a repetition transmission of the UCI, determining, by the terminal, a PUCCH for the UCI repetition transmission as the uplink channel for transmitting the encoded UCI bit sequence (Para. [0081], for a 2-symbol NR-PUCCH, the same UCI is transmitted on two 1-symbol NR-PUCCHs by repetition); or 
if there is a time-domain overlapping between a PUSCH and a PUCCH for the UCI repetition transmission during a repetition transmission of the UCI, and a start symbol of the PUCCH is aligned with or ahead of a start symbol of the PUSCH, determining, by the terminal, the PUSCH as the uplink channel for transmitting the encoded UCI bit sequence (alternative limitation, not considered); or 
if there is a time-domain overlapping between a PUSCH and a PUCCH for the UCI repetition transmission during a repetition transmission of the UCI, and a start symbol of the PUCCH is behind a start symbol of the PUSCH, determining, by the terminal, the PUCCH as the uplink channel for transmitting the encoded UCI bit sequence (alternative limitation, not considered).
Regarding claims 5-8:
Claims 5-7 are directed to a method comprising features similar to those of claims 1-4. The same rationales set forth in the rejections of claims 1-4 are also applicable.
Regarding claim 9:
WIKSTROM discloses an apparatus for transmitting uplink control information, wherein the apparatus is a terminal (Fig. 4B, 420) which comprises a processor (Fig. 4B, 421) and a memory (Fig. 4B, 423); wherein the processor is configured to read a program in the memory (Para. [0011], [0058]) and perform: determining an encoded Uplink Control Information, UCI, bit sequence in a first transmission of UCI repetition transmission, wherein the UCI is configured with repetition transmission using a Physical Uplink Control Channel, PUCCH; transmitting the encoded UCI bit sequence on a determined uplink channel in each of subsequent repetition transmissions of the UCI. (See rejection of claim 1).
Regarding claims 10-12
Rejections of claims 2-4 are applicable.
Regarding claim 13:
WIKSTROM discloses an apparatus for transmitting uplink control information, wherein the apparatus is a network-side device (Fig. 4A, 410) which comprise a processor (Fig. 4A, 411) and a memory (Fig. 4A, 412); wherein the processor is configured to read a program in the memory (Para. [0012], [0056]) and perform the method of claim 5 (Rejection of claim 5 is applicable).
Regarding claims 14-16:
Rejections of claims 2-4 are applicable.
	Regarding claim 19:
Lin discloses a non-transitory readable storage medium (Fig. 4B, 423), wherein the readable storage medium comprises program codes (Para. [0011], [0058]) which are configured, when running on a computing device, to cause the computing device to perform the steps of the method of claim 1. (Rejection of claim 1 is applicable).
	Regarding claim 20:
Lin discloses a non-transitory readable storage medium (Fig. 4A, 412), wherein the readable storage medium comprises program codes (Para. [0012], [0056]) which are configured, when running on a computing device, to cause the computing device to perform the steps of the method of claim 5. (Rejection of claim 5 is applicable).

Response to Arguments
Rejections under 35 U.S.C. 101:
The rejections of claims 19 and 20 under 35 U.S.C. 101 have been withdrawn in view of the amendments to the claims.
Rejections under 35 U.S.C 102/103:
Applicant’s arguments with respect to claim 1-16 and 19-20 have been considered but are moot in view of the new ground of rejection based on a newly cited reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465